Citation Nr: 1455516	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-22 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  The hearing transcript is associated with the claims file.

In addition to the paper claims file, the Board notes that there is a VA electronic claims file.  The documents located in the electronic file are either duplicate or irrelevant to the issue on appeal except for the Board hearing transcript.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


The Veteran asserts that he has a current hearing loss disability as a result of in-service noise exposure, in particular naval gunfire and being aboard a destroyer.  He has also reported recreational post service noise exposure including hunting, chainsaws, and weed eaters.  He further reported during an October 2004 audiological consultation that he first noticed problems with hearing "sometime shortly after he left service."  Similarly, at an April 2010 compensation and pension examination, he reported that he noticed problem with his hearing "soon after leaving the military."  

In conjunction with his claim, he was afforded a VA compensation and pension examination in April 2010.  While the examiner concluded that the Veteran's hearing loss was not aggravated by in-service acoustic trauma, the examiner did not specifically address whether the Veteran's hearing loss disability was incurred in or is otherwise related to the Veteran's active military service.  In this regard, the Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Accordingly, the case is REMANDED for the following action:
 
1. Send the claims file to an appropriate medical professional to determine the etiology of the Veteran's current bilateral hearing loss. 

After reviewing the claims file, the examiner is requested to provide a medical opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the currently diagnosed bilateral hearing loss is related to the Veteran's in-service noise exposure. In other words, is it at least as likely as not that the Veteran had delayed onset hearing loss due to the noise exposure suffered in service.

In reaching rendering this opinion, the examiner should indicate whether there are medical reports or studies that indicate that noise induced hearing loss can have a delayed onset, including years after the exposure event(s).  The examiner should reconcile any such studies with his/her medical opinion.

 A complete rationale for all opinions and conclusions reached should be provided. The examiner should also consider the Veteran's noise history and find credible the Veteran's exposure to acoustic trauma in service, especially given his combat service. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training). 

2. Then, readjudicate the claim for service connection for bilateral hearing loss. If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




